Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Ortega appeals the. district court’s order denying his request for a copy of the sentencing transcript from his 1998 trial at government expense. Ortega currently has no motion to vacate pending, 28 U.S.C.A. § 2255 (West Supp.2013), and he is therefore not eligible for preparation of a transcript at government expense. 28 U.S.C. § 753(f) (2006); United States v. MacCollom, 426 U.S. 317, 319, 96 S.Ct. 2086, 48 L.Ed.2d 666 (1976). Nor does Ortega’s motion for transcripts allege grounds sufficient to support the certification requirements of § 753(f). Therefore, although we grant Ortega leave to proceed in forma pauperis, we deny his motion to appoint counsel and affirm the order below. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.